This case is a companion case to our No. 20533, S. M. Hedges, et al v. State, (page 453 of this volume) and presents itself in the same condition and under the same circumstances as that case.
Merely because the two bonds are in the same amount, and executed by the same parties, will not render their citations interchangeable so that each citation can be moved from one case over into the other by means of a trial amendment. Each bond is a separate undertaking, and possibly susceptible to separate defenses, and the office of a trial amendment can not be utilized for the purpose of correcting a fatal variance between the allegation and the proof.
The judgment of the trial court is reversed and the cause remanded.
                ON STATE'S MOTION FOR REHEARING.